Exhibit 10.1
G-III APPAREL GROUP, LTD.
2005 STOCK INCENTIVE PLAN
DEFERRED STOCK AWARD AGREEMENT
AGREEMENT, made as of the 29th day of June, 2011, between G-III APPAREL GROUP,
LTD. (the “Company”) and ______________________________ (the “Grantee”),
pursuant to the G-III Apparel Group, Ltd. 2005 Stock Incentive Plan (the
“Plan”).
1. Deferred Stock Award. The Company hereby grants to the Grantee a deferred
stock award under the Plan, consisting of the right to receive __________ shares
of the Company’s common stock (“Shares”) upon the terms and conditions set forth
in this Agreement.
2. Vesting Conditions. Except as otherwise provided by this Agreement and the
Plan, the Grantee’s right to receive the Shares covered by this Agreement shall
become vested at the rate of 25% on June 29, 2013, 25% on June 29, 2014, 25% on
June 29, 2015, and 25% on June 29, 2016, subject to the Grantee’s continuous
employment or other service with the Company through the applicable vesting
date; provided, however, the Grantee shall have no right to receive any Shares
unless, during any period of twenty consecutive trading days beginning
subsequent to the date hereof and ending on June 29, 2016, the average closing
price per share of the Company’s common stock on the national exchange on which
such stock is traded is at least $39.00. For the avoidance of doubt, the
time-based vesting percentages will be cumulative prior to the attainment of the
performance condition, such that, if the performance condition is attained and
the Grantee is then still in the continuous employ or service of the Company,
then, upon the attainment of the performance condition, the Grantee’s vested
percentage in the Shares covered by the award will be equal to the vesting
percentage that would have been earned as of the date the performance condition
is attained if vesting had been determined as of that date solely in accordance
with the above time-based vesting schedule.

 

-1-



--------------------------------------------------------------------------------



 



3. Capital Changes. In the event of a stock dividend, stock split, spin off or
other recapitalization with respect to the outstanding shares of the Company’s
common stock, the Company will make such adjustments to the number of Shares
covered by this Agreement and the targeted stock price as it deems equitable
under the circumstances.
4. Termination of Employment or Service. Upon the termination of the Grantee’s
employment or other service with the Company, the Grantee’s right to receive
Shares covered by this Agreement, to the extent not previously vested, will
thereupon terminate and be canceled.
5. Issuance of Shares; Rights as a Shareholder.
(a) General. If and as soon as practicable after the Grantee’s right to receive
any Shares becomes vested in accordance with the provisions hereof, the Company
will cause such Shares to be issued and delivered in certificated or electronic
form to the Grantee, subject to the satisfaction of applicable tax withholding
requirements.
(b) Tax Withholding. The Company shall require as a condition of the issuance of
vested Shares under this Agreement that the Grantee remit to the Company an
amount sufficient in the opinion of the Company to satisfy any federal, state
and other governmental tax withholding requirements attributable to the vesting
or issuance and delivery of the Shares. In addition, or in the alternative, the
Company may satisfy such tax withholding obligation (to the minimum required
extent) in whole or in part by withholding Shares that would otherwise be
delivered to the Grantee based upon the fair market value of the Shares on the
applicable date.
(c) Rights as a Shareholder. The Grantee shall have no voting or other rights of
a shareholder with respect to the Shares unless and until such Shares are issued
to the Grantee in accordance with the provisions hereof.
6. Restrictions on Transfer. The Grantee’s right to receive Shares under this
Agreement may not be sold, assigned, transferred, pledged or otherwise alienated
or disposed of (except by will or the laws of descent and distribution), and may
not become subject to attachment, garnishment, execution or other legal or
equitable process, and any attempt to do so shall be null and void.

 

-2-



--------------------------------------------------------------------------------



 



7. No Other Rights Conferred. Nothing contained herein shall be deemed to give
the Grantee a right to be retained in the employ of the Company or any affiliate
or affect the right of the Company and its affiliates to terminate or amend the
terms and conditions of the Grantee’s employment.
8. Provisions of the Plan Control. The provisions of the Plan, the terms of
which are incorporated in this Agreement, shall govern if and to the extent that
there are inconsistencies between those provisions and the provisions hereof.
9. Successors. This Agreement shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors and permitted
assigns. This Agreement, constitutes the entire agreement between the parties
with respect to the subject matter hereof and may not be modified except by
written instrument executed by the parties.
10. Governing Law. This Agreement shall be governed by the laws of the State of
Delaware, without regard to its principles of conflict of laws.
11. Counterparts. This Agreement may be executed in separate counterparts, each
of which will be an original and all of which taken together shall constitute
one and the same agreement.

            G-III APPAREL GROUP, LTD.
      By:             Grantee   

 

-3-